Appellant insists that there were certain influences operating on the jury herein that caused them to pay no attention to the proven defense of appellant to such an extent that they refused to follow the law as given them in the charge of the trial court. We are not told in the record what those influences were nor shown how they operated in such trial. We can only take the record as it comes to this court and decide the case thereon. It appears therefrom that appellant had a good defense to the charge as laid down in the information, regardless of the fact that he was found with a pistol about his person. Under a correct instruction of the law the jury refused to believe this defense, and doubtless disregarding such, they found appellant guilty because of the presence of the pistol. The jury were the exclusive judges of the credibility of the witnesses and the weight to be given to the testimony, and although we may not agree with their conclusion, there is testimony herein sufficient to uphold their verdict.
The motion will therefore be overruled.